NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ESTEBAN GARCIA-RODRIGUEZ, AKA                   No.    18-72897
Esteban Rodriguez-Garcia,
                                                Agency No. A205-714-045
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Esteban Garcia-Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo the legal question of

whether a particular social group is cognizable, except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations.

Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We review

factual findings for substantial evidence. Id. at 1241. We review for abuse of

discretion the denial of a motion to remand. Movsisian v. Ashcroft, 395 F.3d 1095,

1098 (9th Cir. 2005). We deny the petition for review.

      The BIA did not err in concluding that Garcia-Rodriguez did not establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))); see also Barbosa v. Barr, 926 F.3d 1053,

1059-60 (9th Cir. 2019) (finding that individuals returning to Mexico from the

United States who are believed to be wealthy does not constitute a particular social

group). Substantial evidence supports the determination that Garcia-Rodriguez

otherwise failed to establish he was or would be persecuted on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or


                                          2                                      18-72897
random violence by gang members bears no nexus to a protected ground”). Thus,

Garcia-Rodriguez’s withholding of removal claim fails.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Garcia-Rodriguez failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The BIA did not abuse its discretion in denying Garcia-Rodriguez’s request

to remand and terminate proceedings where his contention that the immigration

court lacked jurisdiction over his proceedings is foreclosed by Aguilar Fermin v.

Barr, 958 F.3d 887, 895 (9th Cir. 2020) (omission of certain information from a

notice to appear can be cured for jurisdictional purposes by later hearing notice).

      We reject as unsupported by the record Garcia-Rodriguez’s other

assignments of error.

      As stated in the court’s March 13, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                    18-72897